Citation Nr: 0033392	
Decision Date: 12/21/00    Archive Date: 12/28/00	

DOCKET NO.  96-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to February 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the RO 
which found that the veteran had not submitted new and 
material evidence such as to warrant reopening of her claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder.  

In an October 1999 decision, the Board found that evidence 
received subsequent to an unappealed RO rating action in May 
1991 was not new and material such as to reopen the claim for 
service connection for an acquired psychiatric disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2000 order, the Court 
granted a joint motion for remand, vacating the Board's 
October 1999 decision and remanding for additional 
proceedings.


FINDINGS OF FACT

1.  In a December 1990 decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder; an unappealed RO rating action in May 
1991 found that the veteran had not submitted new and 
material evidence subsequent to the December 1990 Board 
decision sufficient to reopen her claim.

2.  Evidence adduced since the May 1991 decision includes 
statements from both the veteran's mother and a private 
physician, which are so significant that they must be 
considered in order to decide fully the merits of the claim.




CONCLUSION OF LAW

  The evidence submitted since the unappealed May 1991 rating 
decision is new and material, and the veteran's claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in May 1991, the veteran's attempt to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder based on the 
submission of new and material evidence was denied.  The 
veteran did not appeal that determination which followed a 
December 1990 Board decision denying the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder on the merits.

Under the appropriate laws and regulations, that prior Board 
determination denying entitlement to service connection for 
an acquired psychiatric disorder is final and the veteran's 
claim as to service connection for an acquired psychiatric 
disorder may not be reopened absent the submission of new and 
material evidence.  38 U.S.C.A. § 5107(a).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Court has described a two-step process, set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims.  The Secretary must first demonstrate 
whether the evidence submitted by the claimant is new and 
material.  Second, if new and material evidence has been 
presented, VA must evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.

Furthermore, the Court has provided instructions in 
determining whether evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
explained that in order to reopen a previously finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time the claim was finally 
disallowed, on any basis, not only since the time that the 
claim was last disallowed on the merits.

Here the Board denied the veteran's original claim for 
service connection for an acquired psychiatric disorder in a 
decision dated in December 1990.  The RO thereafter denied 
the veteran's application to reopen, finding no new and 
material evidence in May 1991.  Applying the Court's 
instructions to the instant case, the Board's analysis of the 
evidence submitted for purposes of reopening the claim must 
include a review of all the evidence submitted subsequent to 
the May 1991 rating action.  However, for purposes of 
clarity, the Board will first review the evidence that was 
before the RO in May 1991 and also the evidence that was 
before the Board in December 1990, when the veteran's claim 
was last considered on the merits.

The evidence before the Board in December 1990 included the 
veteran's service medical records, which revealed no 
complaints, treatments or findings of a psychiatric disorder.  
An August 1981 service medical record of medical care did, 
however, note that administrative action to separate the 
veteran from service was being prepared and further indicated 
that such action might present an anxiety/upset or 
situational problem for the veteran.  Evidence of record 
before the Board in December 1990 also consisted of various 
documents from a sexual harassment suit, which the veteran 
initiated during service.  These records included transcripts 
of interviews with the veteran's co-workers and supervisors 
who described their opinion of the veteran.  While there were 
references to the veteran as tactless and immature, there was 
no indication that she displayed behavior indicative of 
mental illness.  Subsequent statements dated in 1987 and 1988 
from some of the same military associates included their 
recollection that the veteran underwent psychiatric 
evaluation during service although none could recall the 
outcome of the evaluation.

The evidence before the Board in December 1990 also included 
post service VA and private clinical data.  Pertinent VA data 
consisted of a summary of the veteran's VA hospitalization 
beginning in May 1983 for evaluation and treatment of a 
schizophreniform disorder and a report of a comprehensive VA 
psychiatric examination in September 1983 which diagnosed a 
schizophreniform disorder in partial remission.  The private 
clinical data contained a report of the veteran's 
hospitalization beginning in August 1983 at the University of 
Pittsburgh Western Psychiatric Institute and Clinic for 
further evaluation and treatment, a report from her 
psychiatric rehabilitation counselor dated in August 1987 and 
additional psychiatric and/or psychological reports prepared 
in the mid-1980's for the Pennsylvania Bureau of Disability 
Determination.  These reports reviewed the veteran's 
background, the history of her psychiatric illness as well as 
problems she experienced in and subsequent to service 
especially within a work environment.  The records also 
included the evaluation and counseling the veteran received 
from vocational rehabilitation services.  

Also before the Board in December 1990 was the testimony of 
the veteran and her mother at a February 1988 personal 
hearing on appeal.  The veteran on this occasion described 
the harassment and other problems she believed she 
experienced in service.  She also described difficulties in 
her life subsequent to service.  The veteran's mother 
described the veteran's behavior following service noting 
that she appeared to behave in a paranoid and bizarre manner.

An August 1990 letter from a social worker with Catholic 
Charities was also before the Board in December 1990.  This 
letter noted that the veteran was a client of this 
organization in 1982.  Her case was reported to have been 
closed in 1983 and patient records destroyed in 1988.  

Based on the above clinical evidence, testimony and lay 
statements the Board determined in its December 1990 decision 
that the veteran's schizophrenia had been shown to have 
initially manifested more than one year after service and was 
unrelated to such service.

In March 1991 the veteran in support of an initial attempt to 
reopen her claim for service connection for an acquired 
psychiatric disorder, submitted into the record a December 
1990 letter from Catholic Charities.  This letter noted that 
a counselor in that organization between December 1982 and 
April 1983 provided the veteran individual therapy.  Also 
received was a copy of the August 1981 service department 
progress note described above.

An unappealed rating action by the RO in May 1991 found that 
the evidence submitted by the veteran since the December 1990 
Board decision was not new and material such as to reopen the 
veteran's claim.

Evidence adduced since the May 1991 rating decision includes 
VA and private clinical data.  The private clinical data 
consists of records of evaluation and treatment provided to 
the veteran between August 1983 and August 1995 by the 
University of Pittsburgh Western Psychiatric Institute.  
These records disclose that the veteran was initially 
hospitalized at that facility in August 1983 with a diagnosis 
of schizophreniform disorder for which she was treated with 
Mellaril.  Since that initial hospitalization she has had 
multiple admissions to this facility for chronic paranoid 
schizophrenia and has received regular psychiatric treatment 
through an outpatient program.  She has been noted to have 
fluctuating insight into her illness and to be noncompliant 
with her outpatient treatment.  

Statements, dated in August 1995 and July 1996, from the 
veteran's mother, a registered nurse with some training in 
psychiatric nursing, and submitted in connection with the 
veteran's current appeal, provide information on the 
veteran's psychosocial history.  These statements describe 
the veteran as having an essentially normal childhood with no 
evidence of psychiatric problems prior to her military 
service.  While in service, the veteran reportedly informed 
her mother that she was being sexually harassed and shunned 
by co-workers.  Her mother expressed a belief that the 
veteran's mental decompensation began at this point and was 
attributable to these events.  She further stated that the 
veteran resigned her commission and sought employment in the 
private sector but experienced difficulties, lost her job and 
subsequently became clearly psychotic requiring psychiatric 
hospitalization in May 1983.  It was the expressed belief of 
the veteran's mother that the veteran's "experiences in the 
service changed her life forever."

At a personal hearing on appeal in November 1996 the veteran 
described her difficulties in service with her superior 
officer.  She said that sexual harassment by this individual 
caused her to have a nervous breakdown and destroyed her 
military career.  She testified that she saw a psychiatrist 
in service on three occasions in relation to her difficulties 
and that he, in effect, suggested that she suffered from 
schizophrenia although he did not diagnose this disorder.  
Further testimony elicited from the veteran disclosed that 
she joined a religious cult immediately following service and 
believed at that time "radio and TV was directing me."  The 
veteran said that she was provided psychiatric treatment by 
Catholic Charities in 1982.  The veteran's representative at 
that time pointed to this treatment as evidence of 
psychiatric symptomatology within the veteran's initial post 
service year.

Also added to the record are several newspaper articles 
relating to sexual harassment in the Army and a VA post-
traumatic stress disorder examination provided to the veteran 
in March 1997.  On this examination, the veteran described 
her experiences in service with ongoing harassment and 
related difficulties.  She further described difficulty 
securing and maintaining employment subsequent to service.  
Following mental status examination, chronic paranoid 
schizophrenia was diagnosed.

In its October 1999 decision, the Board determined that the 
evidence submitted since the May 1991 rating decision was for 
the most part cumulative of previously presented evidence.  
The Board specifically found that the clinical evidence 
received up to that point contained the same clinical 
impressions relative to the veteran's psychiatric disorder 
that were in the record prior to the May 1991 rating 
decision.  This evidence demonstrated that the veteran had 
been diagnostically assessed as suffering from chronic 
paranoid schizophrenia and has continued to receive 
evaluation and treatment for mental illness since May 1983.  
Inasmuch as this evidence only confirmed or supplemented the 
previously established diagnosis of chronic paranoid 
schizophrenia it was considered not to be "new."  

The testimony in November 1996 was also not new evidence 
since assertions that the veteran experienced sexual 
harassment in service, which resulted in the onset of her 
psychiatric problems, and that she required counseling by a 
service psychologist were similarly made at her earlier 
hearing in February 1988.  Here the Board observed that the 
veteran's testimony in November 1996 essentially duplicated 
earlier testimony and/or statements of the veteran.  The fact 
that additional sworn testimony had been presented did not 
provide a basis for reopening the claim.  The recounting is 
not new.  Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

The newspaper articles submitted by the veteran referring to 
charges of rampant sexual harassment in the United States 
Army, while found to be new, were not material.  These 
articles clearly did not demonstrate that the veteran had the 
onset of an acquired psychiatric disorder in service or 
within the immediate post service period.  Thus, they clearly 
did not bear directly or substantially upon the matter under 
consideration nor were they so significant that they required 
consideration to fairly decide the merits of the claim.

The Board also considered the statements submitted by the 
veteran's mother observing that she was a registered nurse 
with experience in psychiatric nursing.  The Board observed 
that a review of her statements showed that they essentially 
duplicated the testimony proffered by her in February 1988 
and previously of record when the Board considered this 
matter in December 1990.  As such, the Board concluded that 
the statements merely reiterated previous sworn testimony and 
were not new such as to require reopening of the previously 
denied claim.  

However, it was determined in the joint motion granted by the 
Court that the Board in considering the statements recently 
received from the veteran's mother had failed to attach 
appropriate significance to the newly disclosed fact that she 
was a nurse with specialized psychiatric training.  This 
specialized knowledge was evidence not previously known when 
the Board considered the case in December 1990 or when 
considered by the RO in its May 1991 determination.

Subsequent to the Court's March 2000 order, the veteran's 
representative submitted a September 2000 letter from Jagdeep 
Bagwa, M.D., who stated that the veteran's "illness may have 
started in the service as her functioning deteriorated at 
that time."  He observed that the veteran was diagnosed as 
having schizophrenia in May 1983 at a VA hospital and in 
August 1983 was admitted to Western Psychiatric Institute in 
Pittsburgh with a diagnosis of schizophrenia.  He added that 
initial schizophrenia may be diagnosed as schizophreniform 
disorder from 1 to 6 months and, if the same symptoms persist 
or decline in functioning, it is called schizophrenia.

The Board has considered the evidence received since the May 
1991 RO rating action and has compared it with the evidence 
before that determination and finds that the evidence for the 
most part is either cumulative of the evidence already on 
file or not of such significance that it must be considered 
in connection with all the evidence to fairly decide the 
merits of the claim.  Nevertheless, the Board also finds that 
the September 2000 letter from Dr. Bagwa as well as the 
statements from the veteran's mother in light of her recently 
disclosed qualifications, C.F. Black v. Brown, 
10 Vet. App. 279, 284 (1997), are both new and material.

These statements from medical professionals tending to link 
the veteran's current schizophrenia to service are medical 
conclusions drawn from evaluation of the veteran's clinical 
history and are presumed to be credible for the purposes of 
reopening the veteran's claim.  In essence, both the 
veteran's mother, a nurse with a degree of psychiatric 
training, and Dr. Bagwa have indicated a possible 
causal/etiological connection between the veteran's current 
acquired psychiatric disorder and her service.  Having thus 
determined that new and material evidence has been added to 
the record, the veteran's claim for an acquired psychiatric 
disorder is reopened.



ORDER

As new and material evidence has been received, the 
application to reopen the claim of service connection for an 
acquired psychiatric disorder is granted to this extent.


REMAND

In light of the action taken above, the Board notes that de 
novo review of the veteran's claim of service connection for 
an acquired psychiatric disorder by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken, including further 
examination to determine the etiology of the veteran's 
acquired psychiatric disorder.

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran to determine if 
she has any additional evidence or 
arguments to present in regard to her 
claim of service connection for an 
acquired psychiatric disorder.  The 
veteran should be requested to submit the 
names, addresses and approximate dates of 
treatment of all health care providers 
(VA and non-VA) who have treated her for 
her psychiatric disorder at any time 
since her discharge from service.  Any 
records identified which have not already 
been associated with the claims file 
should be obtained by the RO.

2.  The RO should afford the veteran a 
psychiatric examination to determine the 
nature and etiology of her current 
psychiatric disability.  Any necessary 
special studies should be performed, and 
all pertinent clinical findings reported 
in detail.  The claims folder must be 
made available to the examining physician 
so the pertinent clinical records can be 
studied in detail.  Based on a review of 
the case, the examiner should provide an 
opinion or complete rationale as to 
whether it is at least as likely as not 
that the veteran has an acquired 
psychiatric disability related to events 
in service (or originating therein) as 
described by the veteran.  Then after any 
further development deemed appropriate, 
the RO should review the veteran's claim 
on a de novo basis.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

No action is required of the veteran until she is so informed 
by the RO.  The purpose of this REMAND is to afford the 
veteran due process of law, and to obtain additional 
clarifying clinical evidence.  By this REMAND, the Board 
intimates no opinion as to the ultimate outcome warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Veterans Law Judge
	Board of Veterans' Appeals





